Citation Nr: 1711764	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  13-01 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant's son



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from September 1947 to September 1951 with combat service in Korea.  The Veteran is deceased, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  However, the New York RO currently has jurisdiction over the appellant's claim.

In May 2013, an in-person hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  
 
In February 2014, the Board remanded the appellant's claim for additional development.  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the appellant's claim without prejudice to her.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died of natural causes as a result of cardiac arrest in August 2008.

2.  During the Veteran's lifetime, he was service-connected for posttraumatic stress disorder (PTSD) evaluated as 100 percent disabling as of November 2003, gunshot wound scar residuals to the right chest evaluated as 20 percent disabling as of September 1951, gunshot wound scar residuals to the right arm evaluated as 10 percent disabling as of September 1951, healed fracture of the right 4th and 5th ribs evaluated as nondisabling since September 1951 and sebaceous cyst of the scrotum evaluated as nondisabling since September 1951.  

3.  None of the Veteran's service-connected disabilities either directly caused or substantially and materially contributed to the cause of his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the appellant nor her representative has argued otherwise.

The appellant is the Veteran's surviving spouse and she seeks service connection for the cause of his death.  Dependency and indemnity compensation is payable to a surviving spouse, child, or parent either because of a service-connected death occurring after December 31, 1956, or pursuant to the election of a surviving spouse, child, or parent, in the case of such a death occurring before January 1, 1957.  38 C.F.R. § 3.5.  Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces or, if pre-existing such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In August 2008, the Veteran died at the emergency room of a private hospital.  The medical records show that, three weeks earlier, while out of town at a casino, the Veteran suffered a myocardial infarction with cardiac arrest, was resuscitated and was then hospitalized for three weeks until he was discharged on the day of his death.  During this hospitalization,  the Veteran received an internal pacemaker/defibrillator, and a cardiac catheterization and angioplasty was performed.  It was also noted that the Veteran had a history of probable chronic obstructive pulmonary disease on medications, renal insufficiency, and coronary artery bypass graft surgery 16 years before.  

The Veteran was released from the rehabilitation hospital and had returned home that morning.  According to the emergency room's records from the day of his death, early that afternoon, he became lethargic and weak.  Emergency Medical Service was called and, upon arrival, the Veteran was found to be pale and hypotensive.  Upon arrival at the emergency room, he was awake, alert, pale and diaphoretic.  However, he became increasingly restless and started having runs of v-tach (ventricular tachycardia) and lost his pulse.  CPR was initiated and the Veteran was intubated.  He was given several medications, including calcium bicarbonate, epinephrine and atropine.  It was also noted that his pacemaker/defibrillator fired multiple times.  He had a brief feeble pulse, but it disappeared and he did not revive.  After almost an hour of trying to revive the Veteran, he was pronounced dead.  The discharge diagnoses were cardiac arrest, coronary artery disease, and cardiac dysarrythmia.  The death certified lists "natural causes" as the cause of the Veteran's death.

The appellant contends that the Veteran's service-connected PTSD either directly or contributorily caused his death by cardiac arrest or myocardial infarction in that it either caused or was one of the key factors in his heart disease.  The appellant asserts that PTSD is known to be linked with heart disease and submitted various articles to support this contention.  She also has submitted an October 2009 statement from a VA psychiatrist who appears to have treated the Veteran for his PTSD.  This psychiatric stated that the Veteran had "died as a result of a myocardial infarction.  Post-Traumatic Stress Disorder is a definite stressor and could as such have been a contributing factor to his coronary disease and the incident that led to his death."  
 
In addition, the appellant was afforded a Board hearing in May 2013.  Although she did not appear due to health reasons, her (and the Veteran's) son, who has personal knowledge of the circumstances surrounding the Veteran's life and death, provided testimony.  He testified that the Veteran had gone out of town to a casino and, while there, went into cardiac arrest and was resuscitated.  However, after he "came back," the Veteran "wasn't good" and "lasted about two weeks after that."  He stated that the day they took the Veteran home was the day he died.  He further testified that he was aware that the Veteran had been suffering from PTSD that was rated 100 percent by VA.  He related that symptoms of PTSD that his father had that he witnessed included "he would maybe snap at the littlest things,"  "other times he won't talk ... doesn't answer you ... doesn't make conversation with you," and "[i]f he saw something on the news about Iraq, ... next day he was in la-la land."  In addition, acknowledging that he is not a doctor, he opined that the Veteran's PTSD caused the Veteran's heart condition because his family has no history of heart disease and his father did not drink or smoke and was an avid walker and yet the Veteran had a heart attack and a quadruple bypass back in 1992.  He stated it was his belief that it was from the stress that the Veteran bottled up from what happened to him in Korea.  Finally, he testified that the Veteran was being treated at the VA for a period of time by the psychiatrist who was the head of the PTSD department.

After the hearing, the Board remanded the appellant's claim for additional development to include obtaining a medical opinion as the whether the Veteran's service-connected PTSD was a primary or contributory cause of his death.  In August 2016, a VA physician opined that the Veteran's PTSD did not contribute substantially or materially to his death from cardiac arrest/myocardial infarction.  Her rationale was that the Veteran dies of a natural cause or cardiac arrest (ventricular arrhythmia).  Referring to UpToDate under Palliative care:  The last hours and days of life and Common etiologies of cardiac arrest, she stated that dying is the shutting down of the body's physical, sensory and mental functions, which can take minutes or months.  Most natural forms of dying are either from respiratory and cardiac arrest.  In this Veteran's case, it was cardiac arrest, which was later given as the cause of his natural cause of death in the death certificate.  In the process of dying there is diminished blood perfusion resulting in decreased cardiac output and intravascular volume.  In addition, she stated that, in all the studies done and mentioned regarding PTSD and heart disease, there may be increased association but there was no causal relationship between PTSD and heart attack.  Finally, she stated that the Veteran had a history of coronary artery disease or myocardial infarction status post quadruple bypass/coronary artery bypass graft (CABG) dating back to 1992 and a normal job as an accountant from which he retired in 1991 as per VA mental health note dated in October 2002 and VA Primary Care note dated in November 2004 prior to his PTSD and also had high risk factors for myocardial infarction including male sex, age greater than 55 years, diabetes mellitus and hypertension.  

After considering all the evidence, the Board finds that the competent, credible and probative evidence fails to establish that the Veteran's service-connected PTSD, or any other service-connected disability, either primarily caused or substantially and materially contributed to the cause of his death.  

As to the various articles submitted by the appellant, the Board acknowledges that they suggest that there is a link between PTSD and cardiovascular disease.  However, as the VA physician who provided the August 2016 medical opinion pointed out, they show no causal relationship between PTSD and heart attack (or myocardial infarction).  Furthermore, the Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Thus, the Board finds that the medical articles submitted are insufficient to establish the required medical nexus.

As for the testimony of the appellant's son as to a link between the Veteran's PTSD and his heart condition and his death, the Board finds his testimony lacks probative value as he is not competent as a lay person (he admitted he is not a doctor) to render a medical opinion as to etiology.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Moreover, when considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The cause of the Veteran's death, i.e., cardiac arrest, could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  The same would be true for the myocardial infarction and coronary artery disease the Veteran was diagnosed to have and arguments have been made to have caused the Veteran's death.  Thus, lay statements are not competent to establish the necessary nexus relationship between the Veteran's PTSD and his cause of death.

Finally, the Board finds the medical evidence of record weighs against finding that the Veteran's PTSD or any other service-connected disability caused or contributed his death.  In considering the medical opinions of record, the Board finds the August 2016 VA physician's opinion to be more probative, and therefore, more persuasive, as it is stated in definitive language, based upon a review of the entire medical record and provides a detailed rationale for the opinion given.  In contrast, the October 2009 opinion provided by the Veteran's treating psychiatrist is stated in vague language and provides no real rationale for the opinion offered.  

Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  Tirpak v.  Derwinski, 2 Vet. App. 609, 611 (1992); see also 38 C.F.R. §  3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In this case, the Veteran's  treating physician could not confirm the cause of the Veteran's death, only that the Veteran's PTSD "could" have contributed to his coronary disease and the myocardial infarction that led to his death.  Thus this opinion does not have the required degree  of medical certainty required for service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Hinkle  v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based  on speculation are entitled to little, if any, probative  value); see also Bloom v. West, 12 Vet. App. 185, 187 (1999)  (a medical opinion based on speculation, without supporting  clinical data or other rationale, does not provide the  required degree of medical certainty).   

Furthermore, it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The VA psychiatrist failed to provide any rationale for his opinion as to why the Veteran's PTSD could have contributed to the Veteran's death, unlike the August 2016 VA physician's medical opinion.  Thus, the VA psychiatrist's medical opinion lacks probative value.

Finally, the Board finds that there is no evidence to suggest that the Veteran's service-connected disabilities of gunshot wound scar residuals to the chest and right arm, healed fracture of the fourth and fifth right ribs and sebaceous cyst of the scrotum either directly or contributorily caused the Veteran's death.  The appellant has not contended such is the case but rather relies solely upon the argument that it is the Veteran's service-connected PTSD that caused that Veteran's death.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for the cause of the Veteran's death is warranted as the competent, credible and probative evidence is against the claim.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


